 600DECISIONSOF NATIONALLABOR RELATIONS BOARDUnit Drop Forge Division Eaton Yale & Towne Inc.andLocal No. 407,International Union,UnitedAutomobile,Aerospace and Agricultural Imple-mentWorkers of America,UAW-AFL-CIO.Case 30-CA-572May 21, 1968DECISION AND ORDEROnSeptember 29,1967,TrialExaminerBenjamin B.Lipton issued his Decision in theabove-entitled proceeding, finding that Respondenthad not engaged in the unfair labor practices al-leged in the complaint, and recommending that thecomplaint be dismissed in its entirety, as set forth inthe attached Trial Examiner's Decision. Thereafter,the General Counsel filed exceptions to the Deci-sion and a supporting brief, and Respondent filed abrief in support of the Decision.The Board has reviewed the rulings of the TrialExaminermade at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions, thebriefs, and the entire recordin the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner only to the extent con-sistent herewith.The Trial Examiner found that Respondent didnot engage in conduct in violation of Section8(a)(5) of the Act as Respondent's contract withthe Union "sanctioned" the former's unilateral ac-tion in (1) changing the method of handling andloading forgings by the installation of new equip-ment, (2) eliminating the classification of shippingloader, an incentive rated position, and (3) reclassi-fying the loading employee as an hourly rated in-dustrial truckdriver. The TrialExaminer also gaveas an additional or alternative ground fordismissalof the 8(a)(5) allegation the absence of Respon-dent animus toward the Union and the availabilityof established grievance-arbitration machinery forthe resolution of the dispute which involved in-terpretation of the contract. We do not agree withthese findings of the Trial Examiner.As indicated in the Trial Examiner's Decision,RespondentrepresentativesandtheUnion'sgrievance committee held weeklymeetings atwhich they presented grievances and discussed sub-jects such as bumping rights and shift preferences.All dates hereinare for 1967'However, until the changeover was complete, S7alacnskiwas to hepaid the incentive rate « henever required to handle forgings in the oldmanner'The Union didnot at this time or on any subsequent occasion invokethe grievance-arbitration procedure with respect to this subject171 NLRB No. 73Near the close of the meeting held on March 31,'David H. Langeland, employee relations manager,announced for the first time the following change inthe shipping room effective April 10: Respondentwould begin using a scale that had been installed inthe shipping room for weigh-counting forgings, andwould gradually "do away" with the "antiquatedmethod" of handling and counting each forgingthat was to be shipped to or from the plant. Theclassificationof "shipping loader" would beeliminated and the full-time employee in that posi-tion, Joseph Szalacinski, who was being paid on anincentive basis,would continue working in theshipping room but would be classified as an hourlyrated industrial truckdriver.'2 Local President AlfredGruenwald and the other union representatives in-sisted that Respondent could not institute suchchanges without prior discussion and negotiationwith the Union. Langeland replied that the Com-pany had the right to make the changes and thatthere was nothing further to discuss. Langeland alsoasserted that the Union could, if it so wished, file agrievanceas the matter was subject to thegrievance procedure provided in the contract.3At the April? meeting, Jim Lukasavitz, chiefsteward of the Union, demanded discussion of theproposed change. When Langeland refused, Gruen-Wald cited article III, section 6, of the supplementa-ry agreement of Respondent and the Union whichprovides that "before any changes in these incen-tive plans are made or new plans established, theywill be agreed upon by the parties." Gruenwaldfurther stated that the Company had no right "toarbitrarily change the contract without talking withthe Union." Landeland answered, "why should wetalk anything over with the union, the union neveragrees with us, anyway." On May 1, Gruenwaldagain requested that Respondent "sit down and talkto someone in the bargaining committee" about thechange which had already gone into effect on April10. Langeland replied that the parties had alreadytalked about it.As noted above, the contract provides specifiedincentive rate schedules under which shippingloader functions are paid on a "man-hour daily ba-sis" for the total tonnage handled. Prior to April10,most of this work was performed full time onthe first shift by Szalacinski who, as noted above,was classified as a shipping loader for about 8years."When the inspected forgings were broughtto the dock by the industrial truckdrivers, Szalacin-'Four additional employees in such classifications as inspector and in-dustrial truckdriver, namely, Ronnie Jatimski, Jim Nelson, Wayne Wenka,GaryPlewa, performed part-time loading work on various shifts for whichthey were paid the incentive rate The record also shows that a smalleramount of loading work was done by four other unnamed employees UNIT DROP FORGE DIVISIONskicarried out his responsibility of getting theforgings "ready for shipment out the door" byphysically handling, counting, loading, and movingthe individual forgings, with the assistance of a fork-lifttruck as needed. Although Szalacinski wasnewly classified as an hourly rated industrialtruckdriver as of April 10, he nevertheless con-tinued to work in the shipping room where he han-dled forgings in bulk rather thanindividually. Thus,the forgings were brought up to the dock in boxes,skids, or wooden containers, and were weighed,tagged,and loaded for shipment. However,Szalacinski received the incentive rate when hehandled some forgings by the old method. Asshown by the charts appearing in the Trial Ex-aminer'sDecision,Szalacinski's average hourly in-centive earnings for the 3 months prior to Aprilranged from$4.78 to $4.85 as compared with$3.13 for June by which time the proportion ofwork performed and paid for on an incentive basishad sharply decreased.'As the TrialExaminer found, it is undisputed thatRespondent acted unilaterally in changing themethod and equipment for the handling of forgingsin the shipping department, thereby affecting theworking conditions and reducing the earnings ofthe employees who devoted all or part of their timeto doing shipping loader work. The Trial Examinerreasoned as follows in finding meritorious Respon-dent's defense which rests exclusively upon theterms of its collective-bargaining agreement withthe Union:Paragraph 116 of the contract' contains inspecificlanguagethe form of an unusually broadwaiver of bargaining rights and goes well beyondthe phrasing of the type of "wrap-up or zipperclause" which the Board has found insufficient toconstitute a clear waiverof a statutory right. TheUnion expressly and consciously waived in para-graph 116 its statutory bargaining rights where thesubject is covered or referred to in the contract, orwhere it is fairly implied that the subject, althoughnot specificallymentioned, is within the generalembrace of the agreement. Respondent's unilateralaction was also in accordance with the other provi-sionsof the contract which permitted it toreestablish a production rate or change an incentiverated job due to a technological change in methodand equipment.As the Trial Examiner correctly states, a union'sstatutory right to be notified and consulted con-' It appears that there was it corresponding decline in the earnings of theother employees who had done loading work on a part-time basis" See the Trial Examiner's Decision for the text of this and other contrac-tual provisions referred to herein601cerning anysubstantialchange in employment maybe waived by contract, but such waivermust be ex-pressed in clear and unmistakableterms,and willnot lightly be inferred.'We also agree with theTrial Examiner that the mereexistenceof contrac-tual grievance and arbitration procedures will notby itself warrant a finding that the union waived itsright to bargain on changes planned by the em-ployer.However, we do not agree with the TrialExaminer that paragraph 116 or other provisions ofthe contract in the instant case constitute a clearwaiver of the Union's right to be consulted aboutRespondent's change in the mode of operating itsshipping room.InRockwell-Standard,'which involved a waiverprovision identical to the one herein, the Boardadopted the Trial Examiner's finding that "evenwhen a `waiver' is expressed in a contract in suchbroad, sweeping terms ... it must appear from anevaluation of ... negotiations that the particularmatter [in issue] was fully discussed or consciouslyexplored and the union consciously yielded orclearly and unmistakably waived its interest in thematter." Applying this test to the situation herein, itdoes not appear from the record or the various con-tractual provisions alluded to by the Trial Examinerand analyzed herein that the Union consciouslyyielded or clearly waived its interestin changessuch as the one in dispute herein.Article III is entitled, "Incentive Schedules andTime-Study Procedure-General Rules Applying toAll IncentiveWorkers in the Plant." As notedabove, section 6 thereof provides that "before anychanges in . . . incentive plans are made or newplans established, they will be agreed upon by theparties." Contrary to the Trial Examiner, we regardas a radical change the discontinuance of the incen-tive plan in favor of a straight hourly plan for load-ing work in the shipping room. As such, it would begoverned by the contractual requirement that itcannot be put into effect without approval of theUnion. We note also that earnings for loading workdeclined subsequent to the change and thatRespondent did not meet its obligation under sec-tion 2 to "provide for the same average earning op-portunity."In view of the foregoing, we see no basis for in-ferring that the Union surrendered to Respondentthe right unilaterally to make a sweepingchange inthemethod of compensating employees for per-forming loading functions. Although, as the TrialC & C Phqand Corporation,148 NLRB 414"RocAu ell-Standard Corporation, Transmission and Axle Division, ForgeDivision, 166 NLRB 124 602DECISIONSOF NATIONALLABOR RELATIONS BOARDExaminer points out, the Union in the masteragreement recognizes the right of the Company to"constantly [improve] product quality and ...[lower] product cost through time-saving methodsand equipment" (par. 91) and to "restudy orretime" a job when such a change is made (par. 93and 95), these provisions must be construed in thecontext of article III, section 2, and especially sec-tion 6, which clearly delimits the exercise of theCompany's right to bring about changes by makingthem subject to the approval of the Union. That thecontract provides for the utilization of grievanceprocedures in the event of union dissatisfactionwith rates of production set by the Company (par.96) or with respect to incentive rates (art. II, sec.3) does not preclude the Union from insisting on itsright to utilize an alternative course of action,namely the right to bargain about "changes in ...incentive plans" as spelled out in article III, section6, of the supplementary agreement.' In this connec-tion,we have already expressed our disagreementwith the TrialExaminer'sholding that there was nounlawful refusal to bargain on the part of Respon-dent because of the long history of amicable bar-gaining andthe existence of established grievance-arbitrationmachinery for the resolution of dif-ferences of the parties. As the Circuit Court of Ap-peals for the District of Columbia stated in theFibreboardcase,10 "it isnot necessary to find ananti-union animus as apredicate for a conclusionthat the employer violated Section 8(a)(5) whichcommands good faith bargaining on wages, hoursand terms and conditions of employment." And, asthe Supreme Court observed in the same case,""cost-cutting decisions, even though not motivatedby discriminatory considerations, are suitable forresolutionwithinthecollectivebargainingframework," and "it is not necessary that it be like-ly or probable that the union will ... supply a feasi-ble solution but rather that the union be affordedan opportunity to meet management's legitimatecomplaints ...."Contrary to our dissenting colleagues, who con-cede that the availability of grievance-arbitrationprocedures does not preclude the Board from exer-cising its undoubted authority to assert jurisdictionover the unfair labor practices herein, we findample reason for doing so in the instant proceed-ing.12 TheBoard isthe forum chosen to decide theissueof, and to remedy, the asserted violation ofemployee statutory rights. The controversy is notone that is beyond our competence to resolve, andas long asit is unresolved it may have a continuingimpact on the bargaining relationship. The Board'sremedialauthority is likewise clear and adequate.The parties have litigated the matter fully, and it isover a year since the events giving rise to thedispute occurred.We are unwilling, therefore, towithhold our determination in these circumstancesand to send the parties away empty-handed to seektheir resolution elsewhere. As the Court of Appealsfor the Eighth Circuit stated in itsHuttigopinion,13it is desirable "to avoid delay either in the courts orin the arbitration process; to emphasize and pro-tect, in cases of doubt, and to give priority to, statu-torily declared rights, to regard as no more thansecondary any contract interpretation aspect ofwhat is regarded as basically an unfair labor prac-tice dispute ... ; to take a broad, and not a narrowor technical, approach to the Act ... ; and not toclose the door upon Board expertise when suchrestraint is clearly not violative of congressionalmandate."Accordingly, we find that by itsunilateral actionwith respect to changing the methods of operationand compensation Respondent violated Section8(a)(5) and (1) of the Act.The General Counsel urges that Respondent bedirected fully to restore thestatus quo ante.Infashioning an appropriate remedy, we shall, in ac-cordance with established policy, adapt it to theparticular situation that calls for redress." We areof the opinion that reinstitution of the old loadingprocedures in advance of good-faith bargaining onthis subject is not essential in this case to the mold-ing of a meaningful remedy suited to the practicalneeds of the situation herein. However, effectuationof the policies of the Act does require that Respon-dent be directed now to remedy the violation foundby offering to bargain not only about the effects onthe employees of the changes made on April 10,1967, but also about the restoration of thestatusquo ante.Our Order will so provide.Itmust be presumed that the employees whospent all or part of their time on loading work as in-centive rated employees would have continued onthis basis at least until Respondent had fulfilled itsbargaining obligation by negotiating toa bona fideimpasse. Effectuation of the Act's policies thereforefurther requires that the employees whose statutoryrights were violated by reason of Respondent's un-lawful unilateral action, and who have suffered loss"NLRB v Mang Sash &Door Co,Inc, 377F2d964(CA 8)"'FibreboardPaperProductsCorpvNLRB, 322F 2d 411(CA DC)379 U S 203, 2142Under Section 10(a) of the Act, "The Board is empoweredtoprevent any person from engaging in any unfair labor practiceThispower shall not be affected by any other means of adjustment or preventionthat has been or may be established by agreement, law, or otherwiseN L R B v Hattig Sash & Door Company, Inc, supraWinn-Dude Stores, Inc, 147 NLRB 788 UNIT DROP FORGE DIVISION603in consequence thereof, be reimbursed for suchlosses until such time as Respondent remedies itsviolation.Accordingly,we shall order that Respondentshallmake whole the employees who did loadingwork on an incentive rate basis for any loss of paythey may have suffered as a result of Respondent'sunfair labor practices.The liability for suchbackpay shallcease uponthe occurrence of any ofthe following conditions:(1)reachingmutualagreement with the Union relating to the subjectswhich Respondent is herein required to bargainabout;(2) bargainingtoa bona fideimpasse; (3)the failure of the Union to commence negotiationswithin 5 days of the receipt of Respondent's noticeof its desire to bargain with the Union; or (4)failure of the Union to bargain thereafter in goodfaith.Of course, if Respondent decides to resumethestatus quo antewith employees once againreceiving incentive pay for loading work, its liabilitywill cease asof that date. Backpay shall be basedupon the earnings which affected employees wouldnormally have received,absent the changes, lessany net interim earnings,and shall be computed ona quarterly basis with interest thereon.Upon the basis of the foregoing findings of fact,and on the record as a whole, we make the follow-ing:CONCLUSIONS OF LAW1.Respondent is engaged in commerce withinthe meaningof Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section2(5) of the Act.3.All of Respondent's hourly rated productionandmaintenance employees at itsMilwaukee,Wisconsin,plant,but excluding direct representa-tives of management,office employees,clerical em-ployees, timestudymen, engineering personnel,professional employees,plant protection patrol-men, kitchen and cafeteria employees,superintend-ents, foremen,assistant foremen,and all other su-pervisors within the meaning ofthe Act,constitutea unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) ofthe Act.4.At alltimes material herein,the Union hasbeen the exclusive bargaining representative of theemployees in the aforesaid unit within the meaningof Section 9(a) of the Act.5.By unilaterallyinstitutingoperational changessignificantly impairing the terms and conditions ofemployees doing loading work in the shippingroom, and refusing to bargain over these changes,.Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) ofthe Act.6.The aforesaid unfair labor practices are unfairlabor practices within the meaning of Section 2(6)and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,as amended,theNational LaborRelations Board hereby orders that Respondent,Unit Drop Forge Division EatonYale & TowneInc.,Milwaukee,Wisconsin,itsofficers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively with LocalNo. 407,International Union,United Automobile,Aerospace and Agricultural Implement Workers ofAmerica,UAW-AFL-CIO,astheexclusiverepresentative of all the employees in the aforesaidappropriate bargaining unit.(b)Unilaterally changing the wages,hours, andother terms and conditions of employment of unitemployees without prior consultation and bargain-ing with the above-named Union concerning suchdecision and the effects thereof.(c) In any like or related manner interferingwith, restraining, or coercing its employees in theexercise of the right to self-organization, to formlabor organizations, to join or assist the above-named Union or any other labor organization, tobargain collectively through representatives of theirown choosing,and to engage in concerted activitiesfor the purposes of collective bargaining or othermutual aid or protection as guaranteed in Section 7of the Act, or to refrain from any and all such ac-tivities.2.Take the following affirmative action whichthe Board finds will effectuate the policies of theAct.(a)Offer to,and upon request,bargain collec-tivelywith the Union concerning the reinstitutionof the shipping loader classification,the shippingloading procedures,and the method of compensa-tion used in the shipping room prior to April 10,1967, and,if no agreement is reached with respectthereto,bargain collectively with the Union con-cerning the effects of the discontinuance thereof on'the employees in the above-described unit.(b)Make Joseph Szalacinski, Ronnie Jasinski,Jim Nelson,Wayne Wenka,GaryPlewa,and anyother employees adversely affected by the uni-lateral changes,whole for any loss of pay sufferedby them in the manner and under the conditionsand circumstances set forth in the Board'sDeci-sion. 604DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c) Preserve and, upon request, make availableto the Board or its agents, for examination andcopying, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(d) Post at its plant in Milwaukee, Wisconsin,copies of the attached notice marked "Appen-dix." 5 Copies of said notice, on forms provided bythe Regional Director for Region 30, after beingduly signed by Respondent's official representative,shallbe posted by it immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaceswherenoticestoitsemployeesarecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(e)Notify the Regional Director for Region 30,inwriting,within 10 days from the date of thisOrder, what steps Respondent has taken to complyherewith.MEMBERSBROWN and ZAGORIA, dissenting:Contrary to the majority, we are of the opinionthat the basic dispute in this case should be left forresolution within the framework of the settlementprocedures agreed upon by the parties in their cur-rent collective-bargaining agreement.Respondent and the Union have enjoyed a con-tractual relationship for more than 25 years, withgrievance-arbitration provisions contained in theirpresent agreement. The issue presented here arisesout of certain operational and incentive wagechanges effected by Respondent. When the Unionand Respondent disagreed as to whether the con-tractentitledRespondent to have made thechanges, the Union initially filed a grievance alleg-ing a breach of the contract and Respondent stateditswillingnessto have the grievance processedthrough the arbitration provisions of their agree-ment.Notwithstanding, the Union then filed acharge, and the General Counsel issued the presentcomplaint urging the Union's interpretation of thecontract and accordingly alleging that Respondenthad engagedin unilateralconduct violative of Sec-tion 8(a)(5) of the Act.The TrialExaminer'sDecision sets forth the con-tractprovisionspertaining to the substantivedispute, and the parties' conflicting interpretations.Finding that the parties asserted their respectivepositions ingood faith, the Trial Examiner acceptedRespondent's interpretation and dismissed the com-plaint.Our colleagues, on the other hand, disagreewith the Trial Examiner's interpretation, and onsuch basis they conclude that Respondent has vio-lated Section 8(a)(5) of the Act.If there is any situation in which the Boardshould defer to the parties' own agreed-uponmethods for resolving contract disputes, this is thecase. Thus, the parties have an established bargain-ing history; they have a dispute involving substan-tive contract interpretation, each party asserting areasonable claim in good faith and in a situationwholly devoid of 8(a)(1) or other unlawful con-duct; and they have contractual grievance-arbitra-tionprocedures which Respondent has urged theUnion to use for resolving their dispute. In this con-text, and mindful of our competency in the area,16we believe that the policy of promoting industrialpeace and stability through collective bargainingimpels us to defer to the grievance-arbitrationprocedures the parties themselves have voluntarilyestablished."Without deciding the merits of the controversy,we would dismiss the complaint." In the event that this Order is enforced by a decree of a United StatesCourt of Appeals, there shall be substituted for the words "a Decision andOrder" the words "a Decree of the United States Court of Appeals Enforc-ing an Order ""'N L R B v Acme Industrial Co,385 U S 423,N.L R B v C & CPlp" ood Corp, 385 U S. 421" United Steehuirkers of America v American Mfg Co ,363 U S 564,United .Steehiorkers of America vWarrior and Gulf Navigation Co ,363U.S574, United Steelworkers of America v Enterprise Wheel and Car Corp,363 U S 593 CfInternationalHarvester Co ,138 NLRB 923, affd 327F 2d 784 (C A 7),cert. denied 377 US 1003APPENDIXNOTICE TO ALLEMPLOYEESPursuant to a Decision and Order of the NationalLabor Relations Board and in order to effectuatethe policies of the National Labor Relations Act, asamended, we hereby notify you that:After a trial in which both sides had the opportu-nity to present their evidence, the National LaborRelations Board has found that we violated the Actand has ordered us to post this notice and to keepour word about what we say in this notice.WE WILL NOT make changes in our opera-tions or in the method of payment for workwithout first discussing and negotiating suchchanges with the Union.The Board found we violated the law whenwe did not consult or bargain with the Unionbeforemaking changes in the manner ofoperating the shipping room and stopping theincentivemethod of paying employees doingloading work. UNIT DROP FORGE DIVISIONAs the Board found that we violated the lawwhen we made the changes in the shippingroom, we will offer to bargain with the Unionabout going back to the old way of operatingthat room and paying for loading work. How-ever, if good-faith bargaining does not result inthe Company's agreeing to return to the oldsystem, we will then bargain with the Unionabout the effects of the changes.WE WILL also pay all employees who spentpart or all of their time doing loading work be-foreApril 10, 1967, the difference betweenwhat they would have earned on the incentivebasis and what they actually did earn after theCompany started to operate the shipping roomin the new way. We will continue this backpayuntil the Company reaches some agreementwith the Union, or until the Company and theUnion find they cannot reach an agreementafter bargaining in good faith.UNIT DROP FORGEDIVISION EATON YALE &TOWNE INC.(Employer)DatedBy(Representative) (Title)This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice, 2d Floor, Commerce Building, 744 North4thStreet,Milwaukee,Wisconsin,Telephone688-5801.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEBENJAMINB. LIPTON, Trial Examiner: This casewas heard on July 20, 1967, in Milwaukee, Wiscon-sin, on acomplaint issued by the General Counselallegingviolation by Respondent of Section 8(a)(5)and (1) of the Act.' At thehearing,all parties ap-peared and were afforded full opportunity topresent relevant evidence. Oral argument on therecord was waived, and briefs were filed by theGeneral Counsel and Respondent after the close ofthe hearing.Upon consideration of the entire record in thecase, including the briefs, and from my observation605of the demeanor of the witnesses, I make the fol-lowing:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTUnit Drop Forge Division Eaton Yale & TowneInc. is engaged in the manufacture of steel forgingsat a plant in Milwaukee, Wisconsin, solely involvedin this proceeding. During a representative annualperiod,Respondent had a direct outflow in in-terstate commerce of products valued in excess of$50,000, and a direct inflow of products valued inexcess of $50,000. Respondent admits, and I find,that it is engaged in commerce within the meaningof the Act.II.THE LABOR ORGANIZATION INVOLVEDLocal No.407, International Union,United Au-tomobile,Aerospace and Agricultural ImplementWorkers of America,UAW-AFL-CIO, hereincalled the Union,is a labor organization within themeaning of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The Issue InvolvedWith virtually no dispute as to material facts, theessential question which emerges from the entirerecord is whether Respondent, as it contends, waslegally justified under provisions of an existing con-tract with the Union in making certain changes ofmethod and equipment, affecting the classificationand earnings of employees working as shippingloaders,without prior consultation or bargainingwith the Union.B.The Relevant Facts1.Setting and development of the disputeSince 1942, Respondent has had contractualrelationswith the union as collective-bargainingrepresentative in a production and maintenanceunit consisting of about 275 employees. As specifi-cally provided in the contract, regularly scheduledmeetings each week are held between representa-tivesof the Union and Respondent.' In thesemeetings, normally scheduled on Friday from 1 to 3p.m., the purpose and practice have been to pro-vide a continuous forum for processing grievancesand discussing various questions or disputes con-cerning job postings, rights of "bumping" by em-ployees, shift preferences, and other matters not'The original charge was filed by the Union on April 14, 1967, and thecomplaint thereon wasissued on June 30, 1967tParagraph 10 (see Appendix hereto) The provision for an agenda to besubmittedin advancehas notbeen adhered to in practice 606DECISIONSOF NATIONALLABOR RELATIONS BOARDthe subject of formal grievances as may be broughtup by either party. At all times material at thesemeetings,theUnionwas represented by itsgrievance committee consisting of Alfred Gruen-wald, local union president, Jim Lukasavitz, chiefsteward, Stanley Kornacki, committeeman, andRichardN. Immel, committee secretary; andRespondent was represented by David H. Lange-land, employee relations manager, Ernie Page, firstshift plant superintendent, and Harry Sherer, times-tudy engineer.Toward the close ofthe meetingon March 31,1967,3 Langeland announced to the union commit-tee in substance that, effective April 10, Respon-dent would begin using a scale that had been in-stalled in the shipping room for weigh-counting theforgings,with the intention of eventually "doingaway" with the "antiquated method" of hand load-ing and counting every forging that was shipped (toor from the plant). The present classification of"shipping loader" would be eliminated,' and the em-ployee holding that job would be reassigned as anhourlypaid truckdriver.5However, `until thechange was100%," this employee would be paid,as before, on an incentive basis for such time thathe was required physically to handle the forgings inthe manner of the original method.' Gruenwald andother union representatives expressed strong objec-tion, and insisted that Respondent could not in-stitute such change without prior discussion andnegotiationwith the Union. Langeland replied thatthe Company had the right to make the change andthat there was nothing further to discuss. His statedposition was that the matter was subject to the con-tract grievanceprocedure, which the Union couldinvoke if it so desired.At the April 7 meeting, essentially the same posi-tions were expressed by the parties. Lukasavitz, thechief steward, specifically demanded discussion ofthe changes which were going to be made in theshipping room, and Langeland again declined.Gruenwald then cited and read to Langeland fromarticle 3, section 6, of the contract, which providesthat "before any changes in these incentive plansaremade or new plans established, they will beagreed upon by the parties." Langeland made noresponse.Gruenwald further stated that the Com-pany had no right "to arbitrarily change the con-tract" without talking with the Union. LangelandAll dates hereinafterare in 1967Based on the testimony of Immel andKornackiThereare threeothersimilarlyclassified "industrial truck drivers" inthe department"Neither the Unionnor the employees affected were advised of the con-templated change beforethe March31 meetingrAt themeetings on and subsequentto March 31, various othermatters,including formalgrievances,were discussed by the parties Considerabletestimonywas adduced on both sidesconcerningnotes which were taken ateachmeetingby Langeland for Respondent and by Immel for the UnionThe contract provided for postingin the plantof such notes or "minutes ofallmeetingsof the Grievance Committee," after they are approved andanswered,"why should we talk anything over withthe union, the union never agrees with us, anyway."On April 10, the announced changes were putintoeffect.As earlier noted, the Union filedcharges with the Board on April 14. At the meetingon May 1, Gruenwald "made one last pitch" bypointing out to Langeland that the Company wasmaking a grave mistake concerning the loader inthe shipping room, and that "they should sit downand talk to someone in the bargaining committee."Langelandmerely replied that they had alreadytalked about it. Regarding the dispute in question,the Union did not attempt to pursue the grievance-arbitration procedures of the contract.?2.Substance of the shipping loader changeUnder specified incentive rate schedules pro-vided in the contract,' shipping loader functions arepaid on a "man-hour daily basis" for the total ton-nagewhich the employee handles. Before thechange waseffected on April 10, the principal por-tion of the shipping loader work was performed fulltime on the first shift by Joseph Szalacinski, whohad held such classification for about 8 years. Inaddition, certain employees having other regularclassifications, one on the first shift and two on thesecond shift, also performed such work, asrequired, on a temporary part-time basis, and whendoing so were paid the same incentive rates.Szalacinski described in detail his duties as shippingloader:After the forgings were inspected, atruckdriver brought them to the dock. It was thenSzalacinski's "responsibility to get the forgingsready for shipment out the door." His workgenerally consisted of the physical handling, count-ing, loading, and moving the individual forgings,with the assistance of a forklift truck as needed.Since April 10, in his actual duties as truckdriver,he continued the same basic function with respectto the forgings, but now in bulk form rather than byindividual pieces.' From the inspection floor, theforgings were "brought up to the dock in boxes,skids or wooden containers." In this form, he nowweighed, tagged, and loaded them to be shipped.However, he also performed part-time work as"shipping loader"when he handled individualpieces, which function gradually diminished to asigned by both parties.Gruenwald refused to sign Langeland's notes for theMarch 31 meeting because they failed to record the Union's opposition tothe announced changes While the notes for certain of these meetings wereadmitted in evidence, without objection, they are not established as officialrecords or "minutes" and cannot in any event serve as a substitute for theactual testimony herein described."About 75 percent of the plant employees are compensated under thecontract incentive system." It does not appear that the other three"industrial truck drivers" in thedepartment,after the change on April 10, performed the same type ofwork as Szalacinski in preparing forgings to be shipped(and also forgingsto be received in the plant). UNIT DROP FORGE DIVISION667substantial degree aftera period of time, and his in-declined. The following charts from Respondent'scentive earningsfor such work correspondinglyrecords were admitted by stipulation:Week EndingsRecord of Hours Worked and Earnings Paid toJoseph Szalacinski for the period beginning1-1-67 and ending 7-2-67HS PaidHSPaidTotalTotalAverage Hrlyas Loaderas TruckerHoursPayEarnings1-1-6755.055267.214.861-8-6740.540.5204.865.061-15-6740.040.0208.165.201-22-6748.348.3217.934.511-28-6716.0*1661.473.84*Leave of absence - 3 days199.8199.8959.634.802-5-6741.541.5188.284.542-12-6739.539.5192.794.882-19-6740.040.0219.335.482-26-6748.048.0219.394.57169.0169.0819.794.853-5-6749.549.5243.634.923-12-6740.040.0193.364.833-19-6740.040.0179.234.483-26-6741.341.3201.014.88170.8170.8817.234.78 608Week EndingsDECISIONS OF NATIONAL LABOR RELATIONS BOARDHS PaidHS PaidTotalTotalAverage HrlyEarningsas Loaderas TruckerHoursPay4-2-6745.545.5182.324.014-9-6740.040.0 194.304.864-16-6731.78.340.0162.894.074-23-6728.511.540.0182.464.564-30-6730.215.846.05.04175.935.6211.5953.914.3r5-7-6715.324.740.0148.913.725-14-6714.825.240.0167.914.205-21-6719.920.140.0166.074.155-28-671.514.5*16.050.013.13*Vacation - 3 days51.584.5136.0532.903.926-4-679.222.8*32.0103.223.236-11-67.839.240.0122.283.066-18-67.239.840.0129.803.256-25-67.239.840.0120.353.01To-.4141.6152.0475.653.137-2-6717.634.6**52.2172.413.30Paid 8 Hrs for HolidayVacation - 1 day**/ Paid 8 Hrs for Holiday UNIT DROP FORGE DIVISIONLoading hrs. Jan.1 to March 31, 1967Clock #609271596.6 hrs.1st. shift.Joe Szalacinski134II332.11st. shift.Ronnie Jasinski482II33.91st, shift.Jim Neslson48939.5"2nd. shift,Wayne Wenka31560.5"2nd, shift.Gary Plewa3195.1"2nd. shift.66I1.2nd. shift.67II2.52nd. shift,702.5it2nd. shift.3.The contractRespondent's defense rests exclusively upon theterms of its collective-bargaining agreement withthe Union." Of particular import is the followingclause, as to which it is alleged that the Union ex-pressly waived its statutory right to bargain respect-ing the subject matter in dispute herein:116.The Company and the Union, for the lifeof thisAgreement, each voluntarily andunqualifiedly waives the right, and each agreesthat the other shall not be obligated, to bargaincollectivelywith respect to any subject ormatter referred to, or covered in this Agree-ment, or with respect to any subject or matternot specifically referred to or covered in thisAgreement even though such subject ormatter may not have been within the knowl-edge or contemplation of either or both of theparties at the time that they negotiated orsigned thisAgreement.In evaluatingthe above clause as to "any subjectormatter referred to" in the agreement, andgenerally to ascertain the intent of the parties to theinstrument,other pertinent provisions of the com-prehensive contract, set forth in the Appendix at-tached hereto, need to beexamined.Initially,paragraph18may be reasonably con-struedasdefiningthebasicpurpose of thegrievance procedure to resolve differences as to themeaning and application of the agreement." Fol-lowing step V of the grievance procedure, the un-resolved dispute is mandatorily referred to final andbinding arbitration if either party gives appropriatewritten notice to the other of such desire (art. II,sec. 1).C. Analysis and ConclusionsThe evidence is clear, and it is not denied, thatRespondent acted unilaterally in changing themethod and equipment in the handling of forgingsin the shipping department and thereby affected theearningsand work conditions of one full-time em-ployee and several part-time employees engaged inthe function of shipping loader. Although Respon-dent gave the Union prior notice of its intentions, itrejected the Union's requests for discussion andbargaining concerning the change, and relegatedtheUnion to seek redress under the contractgrievance procedures. General Counsel contendsthat Respondent's conduct in these circumstancesconstitutes a denial of the Union's statutory bar-gainingright and a violation of Section 8(a)(5)under theFibreboarddoctrine.'2 Respondent reliesentirely upon the terms of the existing contract injustification for its unilateral action, contendingthat the Union expressly waived any right to bar-"'The governing contractconsists principally ofa master agreement withthe InternationalUnioncoveringvarious plants of the Company and a"supplementaryagreement"embracingthe Unit Drop Forge Divisionand Local 407. Provisions in the masteragreementare identified by thenumbered paragraph,and those in the supplementaryagreement byarticle and section." While the language as drawn refersto differences arising "between theCompany and any of its employees," undoubtedly the provision is intendedto include differencesbetweenthe Company and the Union as a separateentity andas representative of the employees, as indeed is reflected inother contract clauses and in the evidence of the practice whichthe partiesfollow" Fibreboard Paper Products Corp ,138 NLRB 550, enfd 322 F 2d 411(C A D C.), affirmed 379 U S 203 Seealso, e g,Century Papers, Inc ,155NLRB358,TheWeston and Brooker Company,154NLRB 747;Northwestern Publishing Conipanv,144 NLRB 1069 610DECISIONS OF NATIONAL LABOR RELATIONS BOARDgain which might otherwise exist, and in any event,that the dispute involved differences as to themeaning andapplication of the contract as to whichthepartiescontractuallyintendedthattheestablished grievance and arbitrationmachinerywould be utilized to resolve such disputes.As an incident to the determination of these is-suesraised by Respondent, it is of course necessaryand appropriate in this proceeding to construe thecollective-bargaining agreement.13 While the Unionhas the statutory right to be notified and consultedregardingany substantial change in employmentconditions, or any mandatory subject of bargaining,this right may be surrendered or waived by con-tract.The strict caveat, however, is that suchwaiver must be expressed in clear and unmistakableterms, and will not lightly be inferred." The mereexistenceof contractual grievance and arbitrationprocedures appropriate to resolve a dispute will notwarrant a finding that the Union waived its right tobargain on the subject."With careful regard to these well-settled princi-ples, it appears that the provision in paragraph 116,quoted above,contains inspecific language theform of an unusually broad waiver of bargainingrights.16This provision goes well beyond the phras-ing of the type of wrap-up or zipper clause whichthe Board has found insufficient to constitute aclear waiver of a statutory right." Here, not only dothe parties "unqualifiedly" waive the right to bar-gain concerningany subject "referred to" in thecontract, butanysubject "not specifically referredto or covered in this Agreementeven though suchsubject or matter may not have been within theknowledge or contemplation of either or both of theparties at the time that they negotiated or signed thisAgreement."(Emphasis supplied.)" Under ordinaryrules of contract construction, effect should begiven, if fairly possible, to the form of words whichthe parties have used, taking all parts into con-sideration.'aWhether the parties herein intended tocommit to the provisions and procedures of theircontract all possible disputes and the whole scopeof their relationship-a sweeping and vital conces-sion by the Union-need not be considered.20 Forthe purpose of theissuesraised, it is sufficient, andIfind, that the Union expressly and consciouslywaived in paragraph 116 its statutory bargainingrights where the subject is covered or referred to inthe contract, or where it is fairly implied that thesubject, though not specifically mentioned, is withinthe generalembrace ofthe agreement." E g , C &C Plyitood Corporation,148 NLRB414, 416, enforcementdenied 351F 2d 244 (C A 9), reversed385 U S421,CloverleafDivivonof Adain sDairyCo,147NLRB 1410, 1415" E g ,Puerto Rico TelephoneCo ,149NLRB950, 963,Beacon PieceDveingandFinishingCo , Inc ,121 NLRB 953, 956" E g.,Acute IndustrialCompany,150 NLRB1463, 1465, set aside 351F 2d 258(C A 7), reversedand remanded385 U S 432'"Except as derived from the wording of the contract itself, there is noevidence of the subjects and positions explored in the bargaining negotia-tionsAs earlier shown,under the grievance-arbitrationprocedures of the contract(paragraph 18,et seq.),machinery is provided for resolution of differencesbetween the parties as to the meaning and applica-tion of any provisions of the contract.Under para-graph 91, it is specifically recognized and contem-plated that the Company will "constantly"seek tolower product cost"through time-saving methodsand equipment."Under paragraphs 93 and 95, thecompany is accorded the right to restudy any job,for the purpose of reestablishing production payrates,"when change in material,design of product,tool or tools,equipment or sequence of operationshave been made."Under paragraph 94, the Unionhas the rightto questionthe timestudy of any joband obtain a retiming. Under paragraph 96, theUnion has the right,after a fair trial, to challenge"the rateof productionas established or changed byManagement,"and in doing so isrequiredto pursuea specified procedure culiminating in the settlementof the dispute on the basis of the Company'sdisposition or by means of the formal grievance ap-paratus.The procedures of paragraph 96 are ap-plicable to rates of production where an incentivesystem is in effect(e.g., the shipping loader opera-tion). Under article II, section 3(of the supplemen-tary agreement),all disputes pertaining to incentiveratesshallbe referred to the Union'stimestudysteward for study until a satisfactory rate is set or aformal grievance is filed.Under article III, section2, incentive rated jobs that have been changeddue tochange in methods or materials,"which will affectthe earnings on that jobshall be restudiedto providefor thesame average earning opportunitywith nor-mal effort for that job."Under article III, section 6,it is provided that before any changes are made inthe "incentive plans,"which are set forth in "thisArticle,"or new plans established,they will beagreed upon by the parties.The incentive "plan"thereafter described for the shipping loader speci-fies the basis (e.g., on tonnage and man-hoursworked)for computing the incentive rate.As previously indicated,at the April7 meeting,the Union took the position that Respondent's an-nounced change in the loader operations violatedarticle III, section 6.The GeneralCounsel also ar-gues in its brief that Respondent'sunilateralelimination of the incentive pay plan for the clas-sification of shipping loader was contrary to thiscontract provision.For its part,Respondent con-tends that no classification was eliminated but,because of the installation of new equipment, oneitCfNeu Yorl, Mirror,Divisionof the Hearst Corporation,151 NLRB834,837,840"Cf. IVestinghouse Electric Corporation (Mansfield Plant),150 NLRB1574, 1585, involvingsimilar waiver language butlimited to "subjects notspecificallyreferredto or coveredin [the contract[it /uchn ere discussedduring the negotiations of [the contract)"(Emphasis suppliedWilliston on Contracts, 4th ed , 4 600CfThe Tunden Roller Bearing Conipant,138 NLRB 15, 16 UNIT DROP FORGE DIVISION611employee was transferred from shipping loader totruckdriver and paid the contract rate for the newclassification.And it asserts that the dispute inquestion is clearly one involving "an alleged im-proper classification and an alleged violation ofnegotiated rates."The evidence fairly shows that, before and afterthe operational change made on April 10, the basicjob performed by Szalacinski was that of handlingand loading forgings in the process of shipment intoor from the plant. Apart from the formality ofreclassification, the nature of the change in his jobwas essentially that, after April 10, for the mostpart the forgings would not be handled individuallybut in bulk form, thereby reducing and ultimatelyeliminating his incentive earnings. Particularly con-sidering paragraphs 91, 95, and 96, and article III,section2, supra,Respondent had acted within theframework of the contract in reestablishing aproduction rate or in changing an incentive ratedjob due to a technological change in method andequipment. In such circumstances, Respondent hadobligated itself to restudy the job as changed and toprovide for "the same average earning opportunitywith normal effort for that job." (art. III, sec. 2)Such a result or other redress could be sought bytheUnion. Reasonably construing the collectiveagreement as a whole, and more especially para-graph 96 and article II, section3,supra,theprescribed recourse of the Union lay in the utiliza-tion of the specific procedures and machinery pro-vided in the contract.Returning to article III, section 6, relied upon bythe General Counsel, it does not reasonably appearthat the parties intended this provision to be opera-tive in the instant circumstances, as distinguishedfrom the other provisions already discussed. I wouldnot find that, under these facts, Respondentchanged or introduced a new incentive "plan." Norwould I find, as against paragraph 116 and articleII, section 3, that the Union intended to reserve itsstatutory bargaining right in the limited situation ofarticle III, section 6.As contemplated by the contract, regular weeklymeetingsareconducted for the purpose ofprocessing grievances and considering related mat-ters.Respondent could well have agreed on an in-formal basis to the Union's request for discussion ofthe shipping loader dispute at least in its initialstages, but Respondent insisted, within its right as Ifind, that the matter was subject to the formalgrievanceprocedures. It is not indicated why(although no explanation is required) the Unionrefused to resort to the contract procedures in aneffort to resolve the dispute by such means, but in-stead filed charges with the Board.For all of the reasons stated above, it is foundand concluded that the changes instituted byRespondent were clearly sanctioned within thescope of the existing contract and, accordingly, thatthe allegations of unlawful unilateral action are notsustained in the evidence.21Moreover, a conclusion for dismissal of the com-plaint is warranted upon the following additional oralternative grounds: The parties have by contractestablishedgrievance-arbitrationmachinery forresolution of their differences involving the mean-ing and application of their collective agreement. Itisclearly shown that on both sides the essentialdispute concerns honest differences of interpreta-tion of particular contract provisions. A long histo-ry of apparently amicable bargaining relations hasexisted between these parties. It is neither allegednor evidenced that Respondent was motivated byanimustoward the Union, that it consciously soughtto bypass the Union's representative status, or thatitadvanced its positions in bad faith. Indeed, it isfound herein that the contract provisions inquestion are reasonably susceptible of Respon-dent's asserted interpretations to justify its conduct.The Board has frequently held in similar circum-stances that the policies of the Act, to encouragecollective bargaining and to stabilize industrial rela-tions, are best effectuated by leaving the parties totheir own devised contractual procedures to resolvedisputes arising over the meaning of provisions oftheir agreement.22CONCLUSIONS OF LAW1.Respondent is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.The allegations of the complaint that Respon-dent has engaged in unfair labor practices withinthe meaning of Section 8(a)(5) and (1) of the Acthave not been supported by substantial evidence.RECOMMENDATIONIt is recommended that the complaint herein bedismissed in its entirety.E g , Justesen'vFood Stores, Inc , et al,160 NLRB 687,Ador Corpora-tion,150 NLRB 1658, 1660,Leroy Machine Co , Inc ,147 NLRB 1431,1432" E g , AmericanOil Company,152 NLRB 492,Shell Oil Company,149NLRB283, 289,National Dairy Products Corporation, Detroit CreameryDivision,126 NLRB 434, 435APPENDIXREPRESENTATION*10.There shall be a regularly scheduledmeeting starting at 10:00 A.M. betweenrepresentatives of Local Management and theExecutive Shop Committee once each week,provided an agenda of subjects to be discussedissubmitted at least one (1) day in advance.The Executive Shop Committee may meet bythemselves for thirty (30) minutes prior to the353-177 0 - 72 - 40 612DECISIONSOF NATIONALregular scheduled meeting.Specialmeetingsmay be arranged by mutual agreement as thenecessity arises.GRIEVANCE PROCEDURE18. It is mutually agreed and understoodthat should any difference arise between theCompany and any of its employees as to themeaning and application of any of theprovisions of this Agreement, or should anylocal trouble of any kind arise in the plant,there shall be no interruption of operations byany employee or groups of employees untilStep V of the Grievance Procedure has beenexhausted.PRODUCTIVITY91.The Company and the Union recognizethat job security and opportunity depend uponconstantly improving product quality andlowering product cost through time-savingmethods and equipment so that the Company'scompetitive position in the industry may bemaintained.93.TheManagementagreesthatinestablishing rates of production, it will makestudies on the basis of fairness and equity con-sistentwith quality of workmanship, efficiencyof operation and the reasonable workingcapacities of normal operators.Before theCompany studies any job, the employee whoworks on the job shall be notified in advanceand shall be told the purpose of the study. Newjobs shall be timed as soon as reasonably possi-ble.The Company will advise the Union andthe operator of the production standard whenestablished.94. The Union shall have the right toquestion the time study of any job that may ap-pear to be improperly timed,even to the extentof asking for retiming of any job. The retimingof any job requested by the Union shall bemade as soon as reasonably possible.95. The Company shall have the right torestudy or retime any job when change inmaterial,design of product, tool or tools,equipment or sequence of operations havebeen made.At thetime such changes are madeor at any subsequent date such retiming shallbe on the basis of the effect of such changes onthe job. The foregoing limitation does notapply to group operations.96.When an employe or group of employesclaim after a fair trial that the rate of produc-tion as established or changedby theManage-LABOR RELATIONS BOARDment is incorrect, the following procedure shallbe followed:A. The complaint should first bepresented to the Department Steward. Theforeman shall explain the established rateof production. If the challenged rate ofproduction is based upon an estimatedstandard, a time study shall be madepromptly by the Company.B. If the foreman's explanation is notsatisfactory, a committeeman may, uponreporting to the foreman of the depart-mentinvolved,examine thejob and all thefacts shall be made available.C. If the foreman's explanation is notsatisfactory a committeeman may file awritten protest with the foreman on formsprovided for this purpose, setting forth thespecificelementsof the data beingquestioned and pointing out why the rateof productioncannotbe maintained. Theoperation may then be restudied jointly bythe Company and the Union.D. If the rate is still in dispute, theUnion's claim and the Company s disposi-tion shall be reduced to writing on theprotest forms. If the case is not appealedwithin five (5) days to Step III of theGrievance Procedure, it shall be con-sidered settled on the basis of the Com-pany's disposition.In divisions where an incentive system is in ef-fect, it is understood that this section may besupplementedby theSupplementary Agree-ment.SUPPLEMENTARY AGREEMENTArticle IIADJUSTMENT OF GRIEVANCES*****Section 2. Both the Company and the Unionagree to use their influence and effort tosecure observanceof thisAgreement in spiritas well as in letterby theirrespective members.Section 3.Members of the Grievance Com-mittee and stewards shall be allowed and com-pensatedfor thenecessary time, within reason,to adjust grievances that may arise.Compensa-tion to each member shall be at the employe'saverage earned rate.All grievances pertaining to incentive ratesshall be referred to the time-study steward as- UNIT DROP FORGE DIVISION613signed tothat department, who shall carry outthe studyuntil a rate is setor a grievance filed.Article IIIINCENTIVE SCHEDULES AND TIME-STUDYPROCEDUREGeneralRulesApplying to All Incentivereasonable incentive pace, earn at least fifteen(15) cents above the timing rate.Section 2. Jobs that have been changed dueto chan&e in methods, design, materials, tools,etc.,which will affect the earnings on that jobshallbe re-studied to provide for the sameaverage earningopportunity with normal effortfor that job.Workers in the Plant*Section 1. Jobs shall be so priced as a resultSection 6. In this Article are the recognizedof time-study that the average competentincentiveplans in effect, and before anyworker, working at a reasonable pace, shall notchanges in these incentive plans are made orearn less than the timing rate applied to thatnew plans established, they will be agreed uponparticular operation, and can if working atby the parties.